[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION de CHILD SUPPORT
The final hearing was held on April 15, 1997 and judgment of dissolution was entered, except the court reserved on the child support order.
The plaintiff is the father of Devon Joshua Lovelace born to him and the defendant on June 30, 1992. The plaintiff's net disposable weekly earnings are $288.00. The defendant has no earnings for she delivered a baby on or about April 12, 1997, name unknown, and paternity unknown. The court found the baby was not the plaintiff's for he has had no access to the defendant for well over one year. The court found the presumption rebutted.
The plaintiff is the father of two minor children who reside in Jamaica, W.I. He makes voluntary payments to their mother. The plaintiff produced no court order as to these two children.
For one child the Connecticut Child Support Guidelines require the plaintiff to pay to the defendant $74 weekly. After this payment he remains well above the minimum that must be left for his support.
The plaintiff is ordered to pay to the defendant, as child support for their child, the sum of $74 weekly. The first payment shall be made on Friday, April 25, 1997 and on every succeeding Friday. A contingent wage withholding order is also entered.
HARRIGAN, J.